Case 9:19-cv-80802-WM Document 34 Entered on FLSD Docket 07/22/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-80802-CIV-MATTHEWMAN

 LARRY RUBEN OCHOA, III,

        Plaintiff,                                                                  KJZ
 vs.
                                                                          Jul 22, 2020
 COMMISSIONER OF SOCIAL
 SECURITY,
                                                                                       West Palm Beach

       Defendant.
 ______________________________________/


     AMENDED ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
   ATTORNEY’S FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28
                         U.S.C.A. § 2412 [DE 29]

        THIS CAUSE is before the Court upon Plaintiff, Larry Ruben Ochoa, III’s (“Plaintiff”)

 Motion for Award of Attorney’s Fees Pursuant to the Equal Access to Justice Act, 42 U.S.C. §

 2412 (“Motion”) [DE 29]. Plaintiff has filed supporting documentation, as well as a Certificate

 of Conference [DE 29-10], stating that Defendant, Commissioner of Social Security

 (“Defendant”), has no objection to the relief sought in the Motion.

                                         I.     BACKGROUND

        On June 14, 2016, Plaintiff filed a Title II application for a period of disability and

 disability benefits, as well as a Title XVI application for supplemental security income. [DE 21,

 p. 113]. On February 7, 2020, Plaintiff filed his Motion for Summary Judgment [DE 26] before

 this Court, arguing that the ALJ’s decision in denying the disability applications should be

 reversed and remanded. On March 9, 2020, the undersigned granted Defendant’s Unopposed

 Motion to Remand [DE 27], remanded to the Commissioner under Sentence Four of 42 U.S.C.



                                                 1
Case 9:19-cv-80802-WM Document 34 Entered on FLSD Docket 07/22/2020 Page 2 of 6



 § 405(g), and entered Final Judgment in favor of Plaintiff and against Defendant. [DE 28].

 Thereafter, Plaintiff filed the pending Motion.

        The Court has carefully reviewed the Motion and the attachments, which include

 Plaintiff’s Attorney’s Affirmation in Support of Motion for EAJA Fees [DE 29-1], EAJA

 Calculation Tables [DE 29-2], Plaintiff’s counsel’s and paralegal’s billing records [DEs 29-3, 29-

 4, 29-5], Plaintiff’s counsel’s records of costs [DE 29-6], an Affirmation and Waiver of Direct

 Payment of Direct Payment of EAJA Fees [DE 29-7], the Memorandum in Support of Plaintiff’s

 Petition for Counsel Fee Allowance under Equal Access to Justice Act [DE 29-8], the Motion for

 Attorney’s Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C.A. § 2412 [DE 29-9], and

 the Certificate of Conference [DE 29-10]. Plaintiff is seeking attorney’s fees in the amount of

 $4,241.68 and expenses in the amount of $28.00. [DE 29].

        Plaintiff asserts that he has met the burden necessary to receive EAJA fees because

 Plaintiff’s net worth did not exceed $2,000,000.00 when this Court entered an Order remanding

 this matter back to the Commissioner for further administrative proceedings, judgment was

 entered and has not been appealed, Plaintiff has prevailed, and the Commissioner was not

 substantially justified. [DE 29-8].

                           II.     ENTITLEMENT TO ATTORNEY’S FEES

        This dispute is governed by the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

 The EAJA states in pertinent part:

        “[A] court shall award to a prevailing party other than the United States” a
        reasonable attorney’s fee and costs “incurred by that party in any civil action ...
        brought by or against the United States in any court having jurisdiction of that
        action, unless the court finds that the position of the United States was
        substantially justified or that special circumstances make an award unjust.”

 See Taylor v. Heckler, 778 F. 2d 674, 675 (11th Cir. 1985) (quoting 28 U.S.C. § 2412(d)(1)(A)).



                                                   2
Case 9:19-cv-80802-WM Document 34 Entered on FLSD Docket 07/22/2020 Page 3 of 6



 Under EAJA, a party is entitled to an award of attorney’s fees if: (1) the party prevailed in a non-

 tort suit involving the United States; (2) the Government’s position was not substantially

 justified; (3) the party timely files an application for attorney fees; (4) the party had a net worth

 of less than $2 million when the complaint was filed; and (5) no special circumstances would

 make the award of fees unjust. 28 U.S.C. § 2412(d); Delaney v. Berryhill, No. 17-81332-CIV,

 2018 WL 7820219, at *1 (S.D. Fla. Nov. 14, 2018).

        The law is clear that a plaintiff in a social security appeal prevails if the court orders a

 sentence-four remand. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993). Moreover, an EAJA

 request is timely if it is made within 30 days of the final judgment, which, if no appeal is taken,

 is 90 days from the judgment’s entry. See 28 U.S.C. § 2412(d)(1)(B) & (d)(2)(G) (“final

 judgment” is judgment that is final and not appealable); Fed. R. App. P. 4(a)(1)(B) (notice of

 appeal must be filed within 60 days of judgment in case in which United States is party). Here,

 the Court entered the Order of Remand and Final Judgment [DE 28] on March 9, 2020, and the

 Motion was filed on June 8, 2020. Thus, it is timely.

        Next, an EAJA motion must allege that the Commissioner’s position was not

 substantially justified, Comm'r, I.N.S. v. Jean, 496 U.S. 154, 160 (1990), and then the

 Commissioner bears the burden to show that it was, U.S. v. Jones, 125 F.3d 1418, 1425 (11th

 Cir. 1997). Here, the Motion alleges that the Commissioner’s position was not substantially

 justified, and the Commissioner does not attempt to show otherwise.

        Finally, Plaintiff has asserted in the Motion that his net worth was less than $2 million

 when he filed the case as shown [DE 29-1].

        The first four conditions are met, and no special circumstances would make the award of

 fees unjust. Thus, Plaintiff is entitled to receive an EAJA award.



                                                  3
Case 9:19-cv-80802-WM Document 34 Entered on FLSD Docket 07/22/2020 Page 4 of 6



                  III.    REASONABLENESS OF ATTORNEY’S FEES CLAIMED

        Next, attorney’s fees requested pursuant to the EAJA must be reasonable and

        shall be based upon prevailing market rates for the kind and quality of the services
        furnished, except that (i) no expert witness shall be compensated at a rate in
        excess of the highest rate of compensation for expert witnesses paid by the United
        States; and (ii) attorney fees shall not be awarded in excess of $125 per hour
        unless the court determines that an increase in the cost of living or a special
        factor, such as the limited availability of qualified attorneys for the proceedings
        involved, justifies a higher fee.

 28 U.S.C. § 2412(d)(2)(A). A reasonable hourly rate is the prevailing market rate in the “relevant

 legal community for similar services by lawyers of reasonably comparable skills, experience, and

 reputation.” Holsey v. Comm’r of Soc. Sec. Admin., NO. 3:14-cv-938-J-PDB, 2015 WL 8479301,

 *2 (M.D. Fla. Dec. 10. 2015).

        Plaintiff asserts that his attorney’s hourly rate of $202.76 and the paralegal’s hourly rate

 of $80 are reasonable as there has been an increase in the cost of living since the amendment to

 the EAJA took effect on March 29, 1996, and a cost of living increase is specifically mentioned

 in the EAJA as a factor justifying a fee greater than $125.00 per hour. [DE 29-1]. Plaintiff has

 also provided time sheets that include detailed descriptions of the services performed and the

 time spent on each service. [DEs 29-3, 29-4, 29-5]. Plaintiff’s counsel billed a total of 18 hours,

 and the paralegal billed a total of 7.4 hours. [DE 29-1].

        Based on the Court’s own knowledge and expertise in the award of attorney’s fees, the

 Court finds that the hours spent are reasonable and that the hourly rate sought—which accounts

 for applicable cost of living adjustments, 28 U.S.C. § 2412(d)(2)(A)(ii)—is in full accord with

 applicable statutory standards. Suzanne L. Harris, Esq., specializes in handling social security

 appeals, as reflected in her many appearances before this Court.

        In sum, considering the services provided to Plaintiff, the procedural history of the case,



                                                  4
Case 9:19-cv-80802-WM Document 34 Entered on FLSD Docket 07/22/2020 Page 5 of 6



 the matters at issue, and the effort required, the Court finds that the attorney’s fee award sought

 by Plaintiff is reasonable. The Court also notes that the Commissioner has no objection to the

 fees sought.

                                                    IV.        EXPENSES

          Plaintiff is also seeking reimbursement of expenses of $28.00 for Certified Summons &

 Complaint to the Defendant’s offices. [DEs 29-1, 29-6]. The EAJA authorizes the award of costs

 and expenses. See Peardon v. Comm'r of Soc. Sec., No. 616CV219ORL41GJK, 2017 WL

 3917615, at *2 (M.D. Fla. Aug. 24, 2017), report and recommendation adopted, No.

 616CV219ORL41GJK, 2017 WL 3896445 (M.D. Fla. Sept. 6, 2017); Davis v. Apfel, 6:98-CV-

 651-ORL-22A, 2000 WL 1658575, at *4 (M.D. Fla. Aug. 14, 2000). The expenses sought here

 are reasonable and should be awarded to Plaintiff.

                               V.       ASSIGNMENT OF FEES AND EXPENSES

          Because Plaintiff is eligible and his requested attorney’s fees and costs are reasonable, the

 Court grants the Motion and awards him his attorney’s fees and expenses sought. Plaintiff has

 attached to the Motion an Affirmation and Waiver of Direct Payment of EAJA Fees [DE 29-7]

 signed by Plaintiff. 1 Since Plaintiff has assigned any fees awarded under EAJA to his attorney

 and has already provided a copy of this assignment to Defendant, if the U.S. Department of the

 Treasury determines that Plaintiff does not owe a federal debt, any remaining EAJA fees should

 be sent directly to Plaintiff’s counsel.

          Based on the foregoing, it is hereby ORDERED AND ADJUDGED that Plaintiff’s


 1
   Even if Plaintiff’s assignment is invalid for failure to comply with certain requirements of the Anti-Assignment
 Act, the Commissioner may waive the requirements of the Anti-Assignment Act and recognize the Plaintiff’s
 assignment. See Delmarva Power & Light Co. v. U.S., 542 F.3d 889, 893-94 (Fed. Cir. 2008). The Commissioner
 did so here, as he did not oppose Plaintiff’s Motion which clearly requested that any fee award be paid to Plaintiff’s
 counsel if Plaintiff does not owe a federal debt. Garcia v. Colvin, No. 15-21711, 2017 WL 201837, at *2 (S.D. Fla.
 Jan. 17, 2017).


                                                           5
Case 9:19-cv-80802-WM Document 34 Entered on FLSD Docket 07/22/2020 Page 6 of 6



 Motion [DE 29] is GRANTED. Plaintiff is awarded $4,241.68 in attorney’s fees and $28.00 in

 expenses.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

 Southern District of Florida, this 22nd day of July, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                  6
